Title: To James Madison from Sylvanus Bourne, 29 December 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


29 December 1803, Amsterdam. “This is expressly to acquaint you that the state of Mr Alexander’s health (our Consular Agent at Rotterdam) will render it neccessary that some other person should be appointed to fill said place. Mr Wm Clark of Boston informs me that he has applyed therefor to Govt. & I have reason to believe that he is worthy the attention of Govt.—his capacity & integrity will enable him to fill the place with honor to himself & advantage to the U States.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; docketed by Wagner as received 16 Apr. 1804.



   
   On 29 Dec. 1803 Bourne wrote Jefferson (DNA: RG 59, LAR, 1801–9, filed under “Clarke”) that Lawson Alexander’s condition was due to “his mind being in disorder.” On 21 May 1804 Samuel Smith told JM that Alexander had been so deranged as to be “subjected to the StraightWaistcoat” but was “in a State of Recovery when last heard from” (ibid., filed under “Rutter”). When Alexander’s nomination was presented to the Senate, Robert Wright of Maryland described him as “a little deranged in his mind.” Derangement apparently not being considered a disqualification for office, Alexander’s appointment was approved on 21 Dec. 1803 (Everett Somerville Brown, ed., William Plumer’s Memorandum of Proceedings in the United States Senate, 1803–1807 [New York, 1923], p. 91; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:459, 461).



   
   William Clark, the son of a Lexington, Massachusetts, clergyman, was connected with the mercantile house of A. Van Loghem and Company of Amsterdam, where he resided. He had earlier applied for and received the consular appointment at Emden (Petition of Citizens of Boston, 5 Sept. 1801 [DNA: RG 59, LAR, 1801–9, filed under “Clarke”]; Clark to JM, ca. 2 Aug. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:270]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:459, 460).


